Case 17-31557-KRH          Doc 64       Filed 04/06/21 Entered 04/06/21 18:51:02               Desc Main
                                       Document      Page 1 of 1


                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division

In re:                                                Case No. 17-31557-KRH
         ANTONIO SHELTON
         DIANE ELIZABETH SHELTON                      Chapter 7

                         Debtor(s)

                    REPORT OF DEPOSIT OF UNCLAIMED FUNDS
_____________________________________________________________________________________

Pursuant to Federal Rule of Bankruptcy Procedure 3011 and 11 U.S.C. §347, the trustee herein submits a
check payable to “Clerk, United States Bankruptcy Court” representing unclaimed funds / small dividends
to be deposited by the Clerk of the Court into the Treasury of the United States. Said funds are subject to
withdrawal as provided by 28 U.S.C. 2042 and shall not escheat under any state law. The unclaimed
funds represent the dividend(s) due and payable to:

         Creditor’s Name and Address                              Amount of Dividend

         Lori Senora Waddell                                      $ 4,083.09
         5481 Mayfair Crossing Drive
         Lithonia, GA 30038




Dated: April 6, 2021                                     /s/ Bruce E. Robinson
                                                         Bruce E. Robinson, Trustee
                                                         P. O. Box 538
                                                         South Hill, VA 23970

                                     CERTIFICATE OF SERVICE

        I hereby certify that a true copy of the foregoing Report of Deposit of Unclaimed Funds/Small
Dividends was electronically served or mailed to the Office of the United States Trustee at Office of the
U.S. Trustee, 701 East Broad Street – Suite 4304, Richmond, VA 23219-1885 on April 6, 2021.

                                                          /s/Bruce E. Robinson
                                                                 Trustee
